        Case 1:17-cv-01187-RDM Document 40 Filed 02/12/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


AMERICAN OVERSIGHT,

                      Plaintiff,

               v.                                      Civil Action No. 17-1187 (RDM)

U.S. DEPARTMENT OF
HOMELAND SECURITY, et al.,

                      Defendants.


                       NOTICE OF SUBSTITUTION OF COUNSEL

       The Clerk of Court will please enter the appearance of Assistant United States Attorney

Robert A. Caplen as counsel for Defendants in the above-captioned case substituting for

Assistant United States Attorney W. Mark Nebeker, whose appearance should be withdrawn.

                                    Respectfully submitted,

                                    TIMOTHY J. SHEA, DC Bar #437437
                                    United States Attorney

                                    DANIEL F. VAN HORN, DC Bar #924092
                                    Chief, Civil Division

                             By:    /s/ Robert A. Caplen
                                    ROBERT A. CAPLEN, DC Bar #501480
                                    Assistant United States Attorney
                                    U.S. Attorney’s Office, Civil Division
                                    555 4th Street, N.W.
                                    Washington, DC 20530
                                    (202) 252-2523
                                    robert.caplen@usdoj.gov
